DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fertitta et al (US 6,302,793) in view of Manzo (US 2006/0063587), Rowe (US 2005/0037837), and McNutt et al (US 2001/0037211).
Re claim 1, Fertitta discloses a system comprising:	a memory including one or more gaming structures (fig. 1, 24a-d);	one or more processors (col. 6:11-12, wherein processors are not illustrated in the figures but are disclosed) configured to receive time data and player data (3:46-50, average wager per unit time is sent to the file, and 3:33-45, player data including amounts wagered by the player), the one or more processors configured to implement the one or more gaming structures, the one or more gaming structures including a first gaming structure based on a first gaming site (col. 2:36-67, wherein the system includes data structures storing such information as player home locations, address, and non-home locations in the system where the player has played), a first received time and player data (3:33-50), where the first gaming structure is based on a geographic location of the first gaming site (2:50-51, the structures include information related to the player’s name and address, which is a geographical location of where the player plays the game and therefore, is a gaming site).	However, Fertitta does not disclose a second gaming structure with a second received time and player data based on a second gaming site, the second gaming structure based on at least one of a second geographic location of the second gaming site and a second geographic location of a second IP address. Fertitta is also silent on the geographic location being matched to IP addresses. Fertitta has already disclosed keeping track of time and player data for a first gaming site, and therefore it would be obvious to implement the same techniques for additional locations as it would be obvious to try leading to predictable results (the same results as the first location). Fertitta is further silent on mobile devices and matching the IP address of the mobile devices.	Manzo teaches a casino gaming advertisement system wherein the system obtains information about the location of a gaming location (fig. 19, 342), and based on the obtained information, utilize said information for targeted advertisement, wherein the system therefore can utilize the information to tailor advertisements (par. [0118]). Manzo discloses location examples as Las Vegas and Atlantic City, and therefore discloses a first and second geographic location (since Las Vegas and Atlantic City are in different geographic locations).	While Fertitta discloses reels, there is no explicit disclosure of paylines, wherein gaming structures are implemented on the plurality of reels and the one or more paylines formed on the at least the portion of the plurality of reels. Rowe teaches a gaming system with the same gaming system deployed across multiple geographic locations (fig. 1, slot machines 121 are deployed at multiple locations 124). These games involve paylines ([0028]). The progressive awards (considered gaming structures) can be operated simultaneously across multiple sets of gaming machines and various different progressive jackpots can be used ([0012]), allowing for casino operators to target specific types of players or make various groups desirable to players.	McNutt teaches the physical location of equipment (i.e. geographic location) can be obtained via the IP address associated with the equipment ([0042] and [0123]). It would be obvious to determine the geographic location of an object with its IP address as taught by McNutt as the IP address provides this information, therefore enabling IP addresses to be used as a method for obtaining the geographic location of a gaming site much like Fertitta, increasing the flexibility and strength of tools usable to locate players and equipment. McNutt also discloses the devices being portable, handheld computers (see pars. [0033], [0036], [0057], [0061], and [0063]), therefore the IP addresses for those devices would be IP addresses for mobile devices.	It would have been obvious to an artisan of ordinary skill at the time the invention was filed to incorporate multiple modes of gaming structures as taught by Manzo in order to tailor advertisements accordingly based on the location of a gaming machine, thereby improving the effectiveness of advertising. It would have further been obvious to implement location-based gaming structures that involve gaming machines with reels and paylines in order to allow casinos to target different types of players or make various groups or types of gaming machines more desirable to players.
Re claim 2, Fertitta discloses a second gaming structure relating to a plurality of gaming sites (again refer to 2:36-67, wherein the memory stores information tracking multiple non-home locations where the player has played the game previously).
Re claim 3, Fertitta discloses a subset of gaming sites (2:36-67, non-home gaming locations are considered a subset of gaming locations from the casino and home).
Re claim 4, Fertitta discloses a first player category (4:22-26, the data structures store information such as multiple individuals that place the player into a category of a husband, wife, or family member).
Re claim 5, since the data of the player category is stored in the same memory and data structures as information on the player tracking card, they are considered implemented for each player category in the gaming sites (e.g. every player has their locations tracked, regardless of their category).
Re claim 6, Fertitta discloses that each player category includes structures related to each player category implemented for every relevant gaming site (4:5-26, wherein each player account file includes personal data, location data, and this feature being provided to multiple individuals as disclosed above, therefore regardless of the location, every family member on file will have their own set of data stored in the database).
Re claims 7 and 8, Fertitta discloses, for a first and second time period, implementing a gaming structure for each of the player categories during the first and second time periods (11:33-53, wherein data is tracked for players on file during multiple time periods, such as a preceding period of time, preceding month, therefore showing that Fertitta can define a plurality of periods of time to track to determine comping ability).
Re claims 17-20, see the above rejections regarding Fertitta, gaming structures, gaming sites, and player categories. Fertitta discloses a server (fig. 1, not labelled but the system that holds the databases 24a-d and 28 is considered a server as it serves data to systems 12a-d).
Re claims 21-25, see the above rejections. Since Fertitta and Manzo have disclosed multiple gaming structures based on a plurality of gaming sites (Manzo, [0118]) and time periods (Fertitta, 11:33-53), it would be obvious to implement any plurality of such structures, as Fertitta and Manzo have already disclosed at least two of such structures, and increasing the number of the structures would mean repeating already implemented knowledge and technology to the desired number.
Re claims 26-28, Fertitta discloses the plurality of reels being physical or virtual (col. 6:1-3, the reel-type slot machines are electronic or electromechanical, therefore either physical or virtually displayed on a display).

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “game play is modified based on an element”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does not include limitations modifying game play based on player account number, player name, player address, player account data relating to wagering activity, personal information, or credit information. At best, the claims recite limitations directed to initiating gaming structures “based on” elements, which is broad and does not require the argued limitations.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. While Applicant argues Fertitta does not disclose the claimed invention, Applicant fails to specifically describe where Fertitta is deficient.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments with respect to McNutt, the Examiner notes that McNutt has been cited to address the limitations utilizing IP addresses to locate devices. Again, Applicant attacks the references individually where the rejections are based on combinations of references. McNutt does not need to disclose the other limitations of the claim as it is being used to teach the knowledge of IP addresses being usable to locate devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715